PER CURIAM:
Thomas Kulish, along with two other individuals who opted-in to this collective action, appeals the district court’s order granting defendants summary judgment on Kulish’s Second Amended Class Action Complaint alleging violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., and the Maryland Wage and Hour Law, Md. Code, Lab. & Empl. § 3^101 et seq.
We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons ably stated by the district court. Kulish v. Rite Aid Corp., No. ELH-11-3178, 2012 WL 6532414 (D.Md. Dec. 13, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.